Abatement Order filed January 7, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-01000-CR
                                 ____________

                    AUSTIN VAUGHN GREER, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 458th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 15-DCR-070181A

                             ABATEMENT ORDER

      The Fort Bend County District Attorney’s Office has filed a motion to abate
and remand this case to the trial court for consideration of its request to permit the
District Attorney and his Assistant District Attorneys to recuse in a particular case
for good cause. See Tex. Code Crim. Proc. art. 2.07. No response was filed.

      “A district attorney who is not legally disqualified may request that the district
court permit him to recuse himself in a particular case for good cause. This procedure
allows the district attorney to avoid conflicts of interest and even the appearance of
impropriety by deciding not to participate in certain cases.” Coleman v. State, 246
S.W.3d 76, 81 (Tex. Crim. App. 2008). The motion is granted.

      The trial court is directed to immediately consider the Fort Bend County District
Attorney’s Office’s request to permit the District Attorney and his Assistant District
Attorneys to recuse from this case. If the trial court finds good cause for the recusal
and grants the request, the trial court shall appoint a District Attorney Pro Tem and see
that a supplemental clerk’s record containing the appointment order is filed in this
court within twenty days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental record is filed in this court. This court also will consider an appropriate
motion to reinstate the appeal filed by either party, or this court may reinstate the
appeal on its own motion.



                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.